     Case 2:14-cv-01379 Document 335 Filed 08/28/20 Page 1 of 8 PageID #: 17745


                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

ANNETTE SUTPHIN,

                     Plaintiff,

v.                                             CIVIL ACTION NO. 2:14-cv-01379

ETHICON, INC.,

                     Defendant.



                      MEMORANDUM OPINION AND ORDER

         Pending before the court are (1) Defendant’s Motion to Exclude Certain

Testimony of Infectious Disease Specialist Experts, filed July 1, 2020, [ECF No. 283];

and (2) Plaintiff’s Motion to file a sur-surreply, filed August 12, 2020, [ECF No. 303].

Response and reply times have passed, and the motions are ripe for decision.

         In the Motion to Exclude, Defendant seeks to limit testimony of Drs. Shoham

and Margolis. First, Defendant moves to exclude Dr. Shoham from offering general

causation opinions. Second, Defendant moves to exclude Dr. Shoham from testifying

as to whether Plaintiff has suffered from a MRSA infection or will need treatment for

a MRSA infection in the future. Third, Defendant seeks to prevent Dr. Shoham from

testifying about the likelihood that Plaintiff will develop a systemic infection. Fourth,

Defendant seeks to exclude Dr. Shoham’s testimony about Plaintiff’s previous

diagnoses of Bartholin cysts. Fifth, and finally, Defendant seeks to exclude any

testimony by Dr. Margolis related to MRSA.
  Case 2:14-cv-01379 Document 335 Filed 08/28/20 Page 2 of 8 PageID #: 17746

      In response to Defendant’s motion and recent events, Plaintiff seeks leave to

file a sur-surreply, [ECF No. 303], after already being permitted to file a surreply,

[ECF No. 295].

      I.     Legal Standard

      Under Federal Rule of Evidence 702, expert testimony is admissible if it will

“help the trier of fact to understand the evidence or to determine a fact in issue” and

(1) is “based upon sufficient facts or data” and (2) is “the product of reliable principles

and methods” which (3) has been reliably applied “to the facts of the case.”

Fed.R.Evid. 702. A two-part test governs the admissibility of expert testimony. The

evidence is admitted if it “rests on a reliable foundation and is relevant.” Daubert v.

Merrell Dow Pharm., 509 U.S. 579, 597, 113 S. Ct. 2786, 125 L.Ed.2d 469 (1993). The

proponent of expert testimony does not have the burden to “prove” anything. He must,

however, “come forward with evidence from which the court can determine that the

proffered testimony is properly admissible.” Md. Cas. Co. v. Therm–O–Disc, Inc., 137

F.3d 780, 783 (4th Cir. 1998).

      The district court is the gatekeeper.1 It is an important role: “[E]xpert

witnesses have the potential to be both powerful and quite misleading[;]” the court

must “ensure that any and all scientific testimony ... is not only relevant, but

reliable.” Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 199 (4th Cir. 2001) (citing

Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999) and Daubert,

509 U.S. at 588, 595, 113 S. Ct. 2786). I “need not determine that the proffered expert

testimony is irrefutable or certainly correct”—“[a]s with all other admissible

evidence, expert testimony is subject to testing by ‘vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof.’”

                                            2
  Case 2:14-cv-01379 Document 335 Filed 08/28/20 Page 3 of 8 PageID #: 17747

United States v. Moreland, 437 F.3d 424, 431 (4th Cir. 2006) (quoting Daubert, 509

U.S. at 596, 113 S. Ct. 2786); see also Md. Cas. Co., 137 F.3d at 783 (noting that “[a]ll

Daubert demands is that the trial judge make a ‘preliminary assessment’ of whether

the proffered testimony is both reliable ... and helpful”).

      Daubert mentions specific factors to guide the overall relevance and reliability

determinations that apply to all expert evidence. They include (1) whether the

particular scientific theory “can be (and has been) tested”; (2) whether the theory “has

been subjected to peer review and publication”; (3) the “known or potential rate of

error”; (4) the “existence and maintenance of standards controlling the technique's

operation”; and (5) whether the technique has achieved “general acceptance” in the

relevant scientific or expert community. United States v. Crisp, 324 F.3d 261, 266

(4th Cir. 2003) (quoting Daubert, 509 U.S. at 593–94, 113 S. Ct. 2786).

      Despite these factors, “[t]he inquiry to be undertaken by the district court is ‘a

flexible one’ focusing on the ‘principles and methodology’ employed by the expert, not

on the conclusions reached.” Westberry, 178 F.3d at 261 (quoting Daubert, 509 U.S.

at 594–95, 113 S. Ct. 2786); see also Kumho Tire Co. v. Carmichael, 526 U.S. 137,

150, 119 S. Ct. 1167, 143 L.Ed.2d 238 (1999) (“We agree with the Solicitor General

that ‘[t]he factors identified in Daubert may or may not be pertinent in assessing

reliability, depending on the nature of the issue, the expert's particular expertise, and

the subject of his testimony.’ ”) (citation omitted); see also Crisp, 324 F.3d at 266

(noting “that testing of reliability should be flexible and that Daubert's five factors

neither necessarily nor exclusively apply to every expert”).

With respect to relevancy, Daubert also explains:



                                            3
 Case 2:14-cv-01379 Document 335 Filed 08/28/20 Page 4 of 8 PageID #: 17748

      Expert testimony which does not relate to any issue in the case is not
      relevant and, ergo, non-helpful. The consideration has been aptly
      described by Judge Becker as one of fit. Fit is not always obvious, and
      scientific validity for one purpose is not necessarily scientific validity for
      other, unrelated purposes.... Rule 702's helpfulness standard requires a
      valid scientific connection to the pertinent inquiry as a precondition to
      admissibility.

Daubert, 509 U.S. at 591–92, 113 S. Ct. 2786 (internal citations and quotation

marks omitted).

      II.    Dr. Shoham’s General Causation Opinions

      Defendant moves to exclude any general causation opinions from Dr. Shoham

because Plaintiff never disclosed Dr. Shoham as a general causation expert witness,

but rather disclosed him only as a case-specific expert witness. [ECF No. 284, at 4–

5]. However, “Plaintiff does not intend to offer Dr. Shoham as a general expert” and

his testimony will be confined to “case-specific opinions including, but not limited to

Plaintiff’s medical history and conditions.” [ECF No. 290, at 5]. Accordingly,

Defendant’s motion is DENIED as moot insofar as it seeks to exclude general

causation testimony from Dr. Shoham [ECF No. 283].

      III.   Dr. Shoham’s MRSA Opinions

      Defendant hopes to prevent Dr. Shoham from offering testimony that Plaintiff

suffered from a MRSA infection on March 5, 2020; that it is possible she suffered from

a MRSA infection prior to March 5, 2020; and from offering his opinions about

complications that Plaintiff might suffer from future treatments for possible

infections. [ECF No. 284, at 5–8]. With regard to Dr. Shoham’s testimony that

Plaintiff “more likely than not . . . had an [sic] MRSA infection” on March 5, 2020,

Defendant contends that Dr. Shoham did not follow proper methodology to arrive at

this conclusion. However, the record demonstrates that Dr. Shoham relied on “the

                                            4
 Case 2:14-cv-01379 Document 335 Filed 08/28/20 Page 5 of 8 PageID #: 17749

culture that was obtained” and “the clinical picture that was going on at that time.”

[ECF No. 289-9, at 20]. According to Dr. Shoham’s report this conclusion was based

on “the presence of MRSA on a surface culture in the context of the clinical findings

of a vulvar abscess.” [ECF No. 289-2, at 9]. Forming this opinion in reliance on his

education, experience, and the medical literature he lists is an acceptable method of

reaching this conclusion. Accordingly, Defendant’s motion is DENIED to the extent

that it seeks an order preventing Dr. Shoham from offering these MRSA-related

opinions and testimony. [ECF No. 283].

      IV.    Dr. Shoham’s Systemic Infection Opinions

      Defendant moves to exclude Dr. Shoham’s testimony that it is “quite possible”

that “a locally invasive infection could turn into a systemic infection.” [ECF No. 284,

at 8]. Defendant first argues that this opinion should be excluded because it was not

disclosed in Dr. Shoham’s expert report. Plaintiff correctly points out that Dr.

Shoham did discuss the potentially invasive nature of an infection like MRSA in his

report.

      Defendant further argues that Dr. Shoham’s testimony that it is “quite

possible” that Plaintiff will develop a systemic infection should be excluded because

it fails to prove that the systemic infection will develop with “reasonable certainty.”

Callihan v. Surnaik Holdings of WV, LLC, No. 2:17-cv-04386, 2018 WL 6313012, at

*2 (S.D. W. Va. Dec. 3, 2018) (citing Cook v. Cook, 607 S.E.2d 459 (W. Va. 2004)).

However, this argument misconstrues Cook. Cook does not set a burden that must be

met before evidence can be presented to the jury, but rather the burden that must be

met in front of the jury that would permit them to award future damages. Cook, 607

S.E.2d at 463. Plaintiff is under no obligation to show that the testimony of a single

                                          5
 Case 2:14-cv-01379 Document 335 Filed 08/28/20 Page 6 of 8 PageID #: 17750

expert will prove future damages to a “reasonable certainty” when it is the

culmination of Plaintiff’s evidence that will determine if this burden has been met.

Accordingly, Defendant’s motion is DENIED insofar as it seeks to exclude Dr.

Shoham’s testimony that it is “quite possible” that Plaintiff will develop a systemic

infection in the future. [ECF No. 283].

      V.      Dr. Shoham’s Bartholin Cysts Opinions

      Defendant moves to preclude Dr. Shoham from testifying that Plaintiff’s

previous diagnoses of Bartholin’s cysts were incorrect. Defendant argues that Dr.

Shoham’s methodology is unreliable because he based his opinion on “hypothetical

math.” Specifically, Defendant is referencing this statement at Dr. Shoham’s

deposition:

              So just doing some hypothetical math, say one in a
              thousand women get Bartholin cysts. And then let’s say one
              in a thousand women gets a skin abscess. And one in a
              thousand women get another abscess. So doing one in a
              thousand times one in a thousand times one in a thousand,
              that number becomes infinitesimally low.

[ECF No. 283-1, at 52–53].

      A review of the deposition transcript reveals that this statement is clearly a

rhetorical device that Dr. Shoham is using to demonstrate how unlikely it is, in his

opinion, that all three of these infections would occur in one patient if they were

unrelated, and that this “hypothetical math” is in no way representative of his

methodology in coming to this opinion. Accordingly, Defendant’s motion is DENIED

to the extent that it seeks an order excluding Dr. Shoham’s testimony that Plaintiff’s

previous diagnoses of Bartholin cysts were incorrect. [ECF No. 283].

      VI.     Dr. Margolis’s Opinions


                                          6
 Case 2:14-cv-01379 Document 335 Filed 08/28/20 Page 7 of 8 PageID #: 17751

      Defendant seeks to exclude Dr. Margolis’s MRSA-related testimony on the

grounds that he is not qualified to give it, that the testimony lacks a sufficient

foundation, and that it would be cumulative when considered with Dr. Shoham’s

testimony. While Dr. Margolis is not an infectious disease expert, he is a board-

certified pelvic surgeon and urogynecologist who has treated over one hundred

women with MRSA. Unlike in Eghnayem, where some of Dr. Margolis’s opinions were

excluded for lack of a scientific foundation, Dr. Margolis’s opinions in this case are

based on his training, experience, his personal examination of Plaintiff, and a review

of scientific literature. See generally Eghnayem v. Bos. Sci. Corp., 57 F Supp. 3d 658

(S.D. W. Va. 2014). While there is a possibility that Dr. Margolis’s testimony might

be cumulative of other testimony, I will not rule on this in advance and remind

Plaintiff’s counsel to plan accordingly to avoid the introduction of cumulative

testimony. Accordingly, Defendant’s motion is DENIED insofar as it seeks to exclude

Dr. Margolis’s MRSA-related testimony. [ECF No. 283].

      VII.   Plaintiff’s Motion to file a Sur-surreply

      Plaintiff is seeking leave to file a sur-surreply to Defendant’s Motion. [ECF No.

303]. Because each issue in Defendant’s Motion is being resolved in this order,

Plaintiff’s Motion is DENIED as moot.

      VIII. Conclusion

      In summary, the court ORDERS that (1) Defendant’s Motion to Exclude

Certain Testimony of Infectious Disease Specialist Experts [ECF No. 283] and (2)

Plaintiff’s Motion to file a sur-surreply [ECF No. 303] are DENIED.




                                           7
 Case 2:14-cv-01379 Document 335 Filed 08/28/20 Page 8 of 8 PageID #: 17752

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.


                                      ENTER:      August 28, 2020




                                        8
